PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/545,400
Filing Date: 21 Jul 2017
Appellant(s): Albemarle Corporation



__________________
Mary H. Drabnis
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/04/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/06/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton (US 2004/0265446 A1) in view of Man et al (US 2005/0159324 A1). 
In regard to claim 1, 2, 4-7 and 13, McNaughton discloses that an opened eviscerated carcass is subjected to inside-outside washing (IOBW) with water treated with at least one 1,3-dibromo-5,5-dialkylhydantoin (DBDAH). Preferably, water treated with at least one DBDAH is brought into contact with a defeathered poultry carcass before the carcass has been opened, and after a period of time during which the carcass remains wet with treated water thereon, the carcass is opened and eviscerated. Then the opened, eviscerated carcass is subjected to IOBW with water treated with DBDAH. Preferably, after the IOBW treatment, the carcass is subsequently subjected to chilling in a chill tank in which water treated with DBDAH is employed as the chilling medium. Optionally, but preferably, the chilled carcass is washed before packaging by a spray with and/or immersion in water treated with DBDAH. These procedures provide very effective microbiocidal control and do not adversely affect the appearance, quality, or taste of the poultry meat product (Abstract).
Hence, McNaughton meets the limitations of claims 1, 2, 4-7 regarding treatment/washing of poultry with 1,3-dibromo-5,5-dialkylhydantoin (DBDAH).  
In regard to claim 13, McNaughton discloses that an opened eviscerated carcass is subjected to inside-outside washing (IOBW) with water treated with at least one 1,3-dibromo-5,5-dialkylhydantoin (DBDAH).
McNaughton discloses that other additives can be used in conjunction with the 1,3-dibromo-5,5-dialkylhydantoin(s) including surfactants ([0047]). McNaughton is silent as to the composition comprising amine oxide.
Man et al discloses methods for reducing microbial contamination on poultry, or on surfaces used in processing poultry, employing compositions including medium chain peroxycarboxylic acid, and to the compositions. The methods include applying a medium chain peroxycarboxylic acid composition to poultry or to the surfaces. (Abstract).
Man et al discloses including amine oxides and/or betains into the antimicrobial composition for treating poultry in order to form foaming or gelled versions of the antimicrobial composition:
[0065] Foam Treating Poultry 
[0066] In another alternative embodiment of the present invention, the poultry product can be treated with a foaming version of the composition. The foam can be prepared by mixing foaming surfactants with the washing solution at time of use. The foaming surfactants can be nonionic, anionic or cationic in nature. Examples of useful surfactant types include, but are not limited to the following: alcohol ethoxylates, alcohol ethoxylate carboxylate, amine oxides, alkyl sulfates, alkyl ether sulfate, sulfonates, quaternary ammonium compounds, alkyl sarcosines, betaines and alkyl amides. The foaming surfactant can be mixed at time of use with the washing solution. Use solution levels of the foaming agents is from about 50 ppm to about 2.0 wt-%. At time of use, compressed air can be injected into the mixture, then applied to the poultry product surface through a foam application device such as a tank foamer or an aspirated wall mounted roamer. 
[0067] Gel Treating Poultry 
[0068] In another alternative embodiment of the present invention, the poultry product can be treated with a thickened or gelled version of the composition. In the thickened or gelled state the washing solution remains in contact with the poultry product surface for longer periods of time, thus increasing the antimicrobial efficacy. The thickened or gelled solution will also adhere to vertical surfaces. The composition or the washing solution can be thickened or gelled using existing technologies such as: xanthan gum, polymeric thickeners, cellulose thickeners or the like. Rod micelle forming systems such as amine oxides and anionic counter ions could also be used. The thickeners or gel forming agents can be used either in the concentrated product or mixing with the washing solution, at time of use. Typical use levels of thickeners or gel agents range from about 100 ppm to about 10 wt-%. 

  Man et al discloses including amine oxides into the antimicrobial composition ([0066], [0068], [0150], [0152], [0153], [0160], [0312], [0381]).
In regard to the specific amine oxides and claims 8-12, Man et al discloses:
[0153] Useful water soluble amine oxide surfactants are selected from the octyl, decyl, dodecyl, isododecyl, coconut, or tallow alkyl di-(lower alkyl) amine oxides, specific examples of which are octyldimethylamine oxide, nonyldimethylamine oxide, decyldimethylamine oxide, undecyldimethylamine oxide, dodecyldimethylamine oxide, isododecyldimethyl amine oxide, tridecyldimethylamine oxide, tetradecyldimethylamine oxide, pentadecyldimethylamine oxide, hexadecyldimethylamine oxide, heptadecyldimethylamine oxide, octadecyldimethylaine oxide, dodecyldipropylamine oxide, tetradecyldipropylamine oxide, hexadecyldipropylamine oxide, tetradecyldibutylamine oxide, octadecyldibutylamine oxide, bis(2-hydroxyethyl)dodecylamine oxide, bis(2-hydroxyethyl)-3-dodecoxy-1-h- ydroxypropylamine oxide, dimethyl-(2-hydroxydodecyl) amine oxide, 3,6,9-trioctadecyldimethylamine oxide and 3-dodecoxy-2-hydroxypropyldi-(2- -hydroxyethyl) amine oxide.
Both references are directed to the reduction of microbial contamination of poultry carcasses. One of ordinary skill in the art would have been motivated to modify McNaughton in view of Man et al and to include amine oxides into the antimicrobial composition as a conventional component in the antimicrobial composition for poultry carcass processing.
One of ordinary skill in the art would have been motivated to modify McNaughton in view of Man et al and to include amine oxides and/or betains into the antimicrobial composition in order to form either foaming or gel version of composition as suggested by Man et al. One of ordinary skill in the art would have been motivated to do so in order to increase the time of contact of antimicrobial solution with the poultry product surface, thus increasing the antimicrobial efficacy, as suggested by Man et al. One of ordinary skill in the art would have been motivated to do so in order to ensure that antimicrobial solution also adheres to vertical surfaces as suggested by Man et al.  One of ordinary skill in the art would have been motivated to modify McNaughton in view of Man et al and to include amine oxides and/or betains into the antimicrobial composition in order to further improve poultry carcass processing.
In regard to claims 14 and 24, McNaughton discloses that the composition provides bromine residual in the range of about 3 to about 150 ppm (wt/wt) as free bromine, and preferably in the range of about 50 to about 100 ppm (wt/wt) as free bromine ([0029], [0032], [0034], [0035]).
In regard to claim 15, McNaughton discloses:
As seen from the above, in the practice of this invention bromine-based microbiocidal aqueous solutions of at least one 1,3-dibromo-5,5-dialkylhydantoin are employed in multiple stages. These solutions are formed by dissolving one or more 1,3-dibromo-5,5-dialkylhyd- antoins in water. Preferred are 1,3-dibromo-5,5-dialkylhydantoins in which one of the alkyl groups is a methyl group and the other alkyl group contains in the range of 1 to about 4 carbon atoms. Thus these preferred biocides comprise 1,3-dibromo-5,5-dimethylhydantoin, 1,3-dibromo-5-ethyl-5-methylhydantoin, 1,3-dibromo-5-n-propyl-5-methylhyd- antoin, 1,3-dibromo-5-isopropyl-5-methylhydantoin, 1,3-dibromo-5-n-butyl-5- -methylhydantoin, 1,3-dibromo-5-isobutyl-5-methylhydantoin, 1,3-dibromo-5-sec-butyl-5-methylhydantoin, 1,3-dibromo-5-tert-butyl-5-met- hylhydantoin, and mixtures of any two or more of them. Of these biocidal agents, 1,3-dibromo-5-isobutyl-5-methylhydantoin, 1,3-dibromo-5-n-propyl-- 5-methylhydantoin, and 1,3-dibromo-5-ethyl-5-methylhydantoin are, respectively, preferred, more preferred, and even more preferred members of this group from the cost effectiveness standpoint. Of the mixtures of the foregoing biocides that can be used pursuant to this invention, it is preferred to use 1,3-dibromo-5,5-dimethylhydantoin as one of the components, with a mixture of 1,3-dibromo-5,5-dimethylhydantoin and 1,3-dibromo-5-ethyl-5-methylhydantoin being particularly preferred. The most preferred member of this group of microbiocides is 1,3-dibromo-5,5-dimethylhydantoin. This compound is available in the marketplace under the trade designations XtraBrom.TM. 111 biocide and XtraBrom.TM. 111T biocide (Albemarle Corporation). When a mixture of two or more of the foregoing 1,3-dibromo-5,5-dialkylhydantoin biocides is used pursuant to this invention, the individual biocides of the mixture can be in any proportions relative to each other. Minor proportions of mono-N-bromo-5,5-dialkylhydantoin(s) can be present along with the 1,3-dibromo-5,5-dialkylhydantoin(s) but such compositions are not preferred ([0044]).
Hence, McNaughton discloses 1,3-dibromo-5,5-dimethylhydantoin and meets the limitation of claim 15.











(2) Response to Argument
Applicant's arguments filed 05/04/2022 (pages 6-14 of the Appeal brief filed 05/04/2022) have been fully considered but they are not persuasive.
On pages 6-7 and 9 of the Appeal brief filed 05/04/2022, Appellant states the following:
1.The required biocides of Man et al. and McNaughton are incompatible.
McNaughton requires dibromodialkylhydantoins as the biocide therein (paragraph 0010). Because McNaughton fails to teach or disclose amine oxides and/or betaines, the Examiner cites Man et al. for its disclosure of that missing material. However, the Examiner fails to confront the fact that Man et al. also requires a medium chain peroxycarboxylic acid as the biocide therein (paragraph 0011). The dibromodialkylhydantoins of McNaughion are incompatible with the medium chain peroxycarboxylic acids required in Man et al. The combination of the teachings of Man et al. and McNaughton will form a solution containing both a peroxycarboxylic acid and a dibromodialkylhydantoin, which will react with each other instead of performing as biocides. This incompatibility is known to those of skill in the art, as will be explained below. Thus, Man et al. and McNaughton cannot be combined, and a prima facie case of obviousness has not been established (page 6 paragraph 4).
The Examiner reiterates that "Man is reed upon as a teaching of addition of amine oxides and/or betaines into the antimicrobial composition for the treatment of poultry” (Final Office Action of October 6, 2021, Page 6, lines 25-27). Applicant understands that the Examiner has cited Man et al. only for its teaching of amine oxides and betaines. The teachings of Man et al. in regard to amine oxides and betaines are discussed below in section A3 (page 6 bottom paragraph).
Because a reference has to be considered for all that it discloses, the teaching of Man et al. that a peroxycarboxylic acid is a required component must be considered (page 7 top paragraph).
Combining the biocide of Man et al. with that of McNaughton thus would bring hypobromite into the presence of peroxycarboxylic acids of Man et al (page 7 paragraph 2).
The Examiner's interpretation of Man et al. to eliminate the medium chain peroxycarboxylic acid required therein can be viewed as a modification of the teachings of Man et al (page 9 paragraph 2).
In response to applicant's argument that “peroxycarboxylic acids required in Man et al” and that “[t]he combination of the teachings of Man et al. and McNaughton will form a solution containing both a peroxycarboxylic acid and a dibromodialkylhydantoin”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Examiner is not relying upon the combination of biocides disclosed in McNaughton (i.e. dibromodialkylhydantoin) with biocides disclosed by Man et al. (peroxycarboxylic acids). As stated in the rejection above, McNaughton is relied upon as a teaching of:
inside-outside washing of poultry carcasses with at least one 1,3-dibromo-5,5-dialkylhydantoin (DBDAH) by spraying and/or immersion (Abstract);
the fact that 1,3-dibromo-5,5-dialkylhydantoin (DBDAH) is a biocide ([0044]);
the fact that other additives can be used in conjunction with the 1,3-dibromo-5,5-dialkylhydantoin(s) including surfactants ([0047]);
the problem of contamination of poultry with various pathogens such as species of Listeria, Escherichia, Salmonella, Campylobacter has existed for many years and was attempted to be solved by treatment with “sodium hypochlorite and calcium hypochlorite, largely because of their low cost and ready availability” ([0002])
The multiple contacting or washing operations with DBDAH (1,3-dibromo-5,5-dialkylhydantoin) ensure that pathogens such as species of Listeria, Escherichia, Salmonella, Campylobacter, and others, are effectively controlled, if not essentially eliminated from the meat product ([0027]).
In summary, McNaughton teaches contacting poultry with a microbiocidal composition comprising one or more surfactants ([0047]) and a microbiocidal amount of DBDAH (1,3-dibromo-5,5-dialkylhydantoin) as claimed.
McNaughton differs from the claimed invention in disclosing specific surfactants as claimed.
As stated in the rejection above, Man et al is relied upon as a teaching of:
a method for reducing microbial contamination of poultry by application f biocides in combination with surfactants (Abstract, [0065]-[0068]);
specific biocides employed are amine oxides and betains ([0066],[0068]);
the spray application of the antimicrobial (biocidal) composition reduces the level of Listeria, Escherichia, and Salmonella bacteria ([0083]).
As stated above, McNaughton teaches contacting poultry with a composition comprising one or more surfactants and a microbiocide.
Man et al teaches contacting poultry with a composition comprising one or more surfactants such as amine oxides and betains and a microbiocide. 
Hence, both references teach contacting poultry with a composition comprising one or more surfactants and a microbiocide in order to reduce the levels of Listeria, Escherichia, and Salmonella bacteria. Man et al teaches that surfactants that are combined with a biocide include amine oxides and betains. Hence, one of ordinary skill in the art would have been motivated to modify McNaughton in view of Man et al and to employ amine oxides or betains as surfactants in the method for contacting poultry with a composition comprising one or more surfactants and a microbiocide as disclosed by McNaughton.
Further, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Man is not relied upon as a teaching of medium chain peroxycarboxylic acid. Man is not relied upon as a teaching of additional antimicrobial agents. Man is relied upon as a teaching of addition of amine oxides and/or betaines into the antimicrobial composition for the treatment of poultry. McNaughton is relied upon as a teaching of treatment/washing of poultry with 1,3-dibromo-5,5-dialkylhydantoin (DBDAH). 
Man et al discloses methods for reducing microbial contamination on poultry, or on surfaces used in processing poultry, employing compositions including medium chain peroxycarboxylic acid. Man et al discloses including amine oxides and/or betaines into the antimicrobial composition for treating poultry in order to form foaming or gelled versions of the antimicrobial composition:
[0065] Foam Treating Poultry 
[0066] In another alternative embodiment of the present invention, the poultry product can be treated with a foaming version of the composition. The foam can be prepared by mixing foaming surfactants with the washing solution at time of use. The foaming surfactants can be nonionic, anionic or cationic in nature. Examples of useful surfactant types include, but are not limited to the following: alcohol ethoxylates, alcohol ethoxylate carboxylate, amine oxides, alkyl sulfates, alkyl ether sulfate, sulfonates, quaternary ammonium compounds, alkyl sarcosines, betaines and alkyl amides. The foaming surfactant can be mixed at time of use with the washing solution. Use solution levels of the foaming agents is from about 50 ppm to about 2.0 wt-%. At time of use, compressed air can be injected into the mixture, then applied to the poultry product surface through a foam application device such as a tank foamer or an aspirated wall mounted roamer. 
[0067] Gel Treating Poultry 
[0068] In another alternative embodiment of the present invention, the poultry product can be treated with a thickened or gelled version of the composition. In the thickened or gelled state the washing solution remains in contact with the poultry product surface for longer periods of time, thus increasing the antimicrobial efficacy. The thickened or gelled solution will also adhere to vertical surfaces. The composition or the washing solution can be thickened or gelled using existing technologies such as: xanthan gum, polymeric thickeners, cellulose thickeners or the like. Rod micelle forming systems such as amine oxides and anionic counter ions could also be used. The thickeners or gel forming agents can be used either in the concentrated product or mixing with the washing solution, at time of use. Typical use levels of thickeners or gel agents range from about 100 ppm to about 10 wt-%. 

  Both references are directed to the reduction of microbial contamination of poultry carcasses. One of ordinary skill in the art would have been motivated to modify McNaughton in view of Man et al and to include amine oxides into the antimicrobial composition as a conventional component in the antimicrobial composition for poultry carcass processing.
One of ordinary skill in the art would have been motivated to modify McNaughton in view of Man et al and to employ amine oxides and/or betaines as surfactants in the biocidal/antimicrobial composition in order to form either foaming or gel version of composition as suggested by Man et al. One of ordinary skill in the art would have been motivated to do so in order to increase the time of contact of antimicrobial solution with the poultry product surface, thus increasing the antimicrobial efficacy, as suggested by Man et al. One of ordinary skill in the art would have been motivated to do so in order to ensure that antimicrobial solution also adheres to vertical surfaces as suggested by Man et al.  One of ordinary skill in the art would have been motivated to modify McNaughton in view of Man et al and to include amine oxides and/or betaines into the antimicrobial composition in order to further improve poultry carcass processing.



On pages 7-8 of the Appeal brief filed 05/04/2022, Appellant discusses Declaration under 37 C.F.R. § 1.132 by Eric W. Liimatta, Ph.D. The Declaration presents data showing activity of various biocides:

    PNG
    media_image2.png
    232
    802
    media_image2.png
    Greyscale

Declaration states that:

    PNG
    media_image3.png
    537
    905
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    119
    1162
    media_image4.png
    Greyscale


In response to Applicant’s arguments regarding the Declaration under 37 C.F.R. § 1.132 by Eric W. Liimatta, Ph.D., it is noted that neither the closest prior art, McNaughton (US 2004/0265446 A1), nor the secondary prior art, Man et al (US 2005/0159324 A1), are relied upon as a teaching of combination of peroxyacetic acid (PAA) and 1,3-dibromo-5,5-dialkylhydantoin (DBDAH). None of the prior art reference are relied upon as a teaching of peroxyacetic acid (PAA) either alone or in combination with HOBr or bleach. As stated above, McNaughton is relied upon as a teaching of treatment/washing of poultry with 1,3-dibromo-5,5-dialkylhydantoin (DBDAH). Man is relied upon as a teaching of addition of amine oxides and/or betaines into the antimicrobial composition for the treatment of poultry. 
In this case, Applicants have not presented any evidence of unexpected properties in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. Applicant presents data demonstrating activity of several biocides:
--HOBr provided by 1,3-dibromo-5,5-dialkylhydantoin (DBDAH);
--bleach (Sodium hypochlorite);
-peracetic acid;
-combination of peracetic acid (PAA) and HOBr provided by 1,3-dibromo-5,5-dialkylhydantoin (DBDAH);
-- combination of peracetic acid (PAA) and bleach (Sodium hypochlorite).
However, the closest prior art, McNaughton, only discloses 1,3-dibromo-5,5-dialkylhydantoin (DBDAH). The closest prior art does not teach bleach, peracetic acid, combination of peracetic acid (PAA) and 1,3-dibromo-5,5-dialkylhydantoin (DBDAH), or  combination of peracetic acid (PAA) and bleach. 
On page 8 of the Appeal brief, Appellant presents data showing that the combination of the biocide as taught by McNaughton (HOBr provided by 1,3-dibromo-5,5-dialkylhydantoin) with a biocide as taught by Man et al (PAA) demonstrates loss of activity after day 2 and day 10. 
On page 11, Appellant states the following:
To arrive at the presently claimed invention using the applied references, one needs to select specific optional ingredients from the lengthy disclosure of Man et al., even though the ingredients are not preferred or otherwise emphasized in Man et al., and exclude the required peroxycarboxylic acid, while selecting instead the incompatible biocide taught in McNaughton. The motivation for doing so has not been explained, and therefore no prima facie case of obviousness has been established.
No biocidal efficacy testing on poultry carcasses was reported in Man et al. There is no efficacy data in Man et al. for any of the samples therein that include an amine oxide or a beiaine. Therefore, because there is no indication in Man et al. that biocide compositions containing amine oxides or betaines perform well, there is no reason for one of ordinary skill in the art to select betaines or amine oxides from the many surfactants disclosed in Man et al.

Again, as explained above, Examiner is not relying upon the combination of references as s teaching of a mixture of two different biocides.  McNaughton already teaches biocide as claimed. McNaughton also teaches biocide as claimed in combination with surfactant. Man et al provides a list of surfactants suitable for addition to a biocide employed in treatment of poultry in order to reduce levels of the pathogen bacteria.  
In this case, Examiner is combining prior art elements according to known methods of poultry treatments with the composition comprising a biocide and a surfactant to yield predictable result of reduction in levels of the pathogen bacteria. 
One of ordinary skill in the art would expect that amine oxides and/or betains when combined with 1,3-dibromo-5,5-dialkylhydantoin (DBDAH) would have performed the same function as they did when combined with PAA. One of ordinary skill in the art would have recognized that the results of the combination were predictable. 
The closest prior art, McNaughton teaches the composition comprising biocide as claimed in combination with surfactant. Man et al teaches that amine oxides and betains are known surfactants and their function of foaming and gelling when added to a biocide was known in the art. One of ordinary skill in the art could have substituted the surfactant in general as disclosed by McNaughton with a specific surfactant as disclosed by Man et al with the expectation of predictable results of the reduction of pathogen bacteria.
It is further noted that it would have been obvious to try and to choose amine oxides and/or betains from the finite number of surfactants listed in Man et al.
Applicants’ attention is further directed to the following passages in the MPEP:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).

On page 9 of the Appeal brief filed 05/04/2022, Appellant states the following:
The Examiner's interpretation of Man et al. to eliminate the medium chain peroxycarboxylic acid required therein can be viewed as a modification of the teachings of Man et al (page 9 paragraph 2).

This arguments has been addressed above.
Further in response to this argument, it is noted that the pending claims are rejected under 35 U.S.C. 103 as being unpatentable over McNaughton in view of Man et. The claims are not rejected over Man et al in view of McNaughton. The teachings of Man et al were not modified in view of McNaughton to incorporate the claimed biocide in the composition of Man et al. Appellant arguments are directed to the composition comprising the mixture of biocides taught by both Man et al and McNaughton. However, the rejection is not based on the mixture of biocides taught by both Man et al and McNaughton. The claims were not rejected over Man et al in view of McNaughton. 
On page 10 of the Appeal brief filed 05/04/2022, Appellant states the following:
b. Man et al. explicitly teaches away from combination with McNaughton.
At paragraph 0058, Man et al. states:
The advantageous stability of medium chain peroxycarboxylic acid compositions
in such methods, which include the presence of poultry debris or residue, rakes
these compositions competitive with cheaper, less stable, and potentially toxic
chlorinated compounds.
This statement teaches away from combination with the ostensibly expensive, unstable and potentially toxic compounds of McNaughton, which is directed to use of halogenated compounds as biocides. It is improper to combine references where the references teach away from their combination. As McGinley v. Franklin Sports, 262 F.3d 1339, 1354 (ed. Cir. 2001), states:
[Al reference that “teaches away" can not serve to create a prima facie case of
obviousness. We agree that this is a useful general rule. fre Gurley, 27 F 3d 551,
$53, 31 U.S P.Q.2d 1130, 1132 (ed. Cir. 1994).
Therefore, a prima facie case of obviousness has not been established.

In response to this argument, it is noted that McNaughton does not disclose use of “chlorinated compounds”. To the contrary, McNaughton discloses only 1,3-dibromo-5,5-dialkylhydantoin (DBDAH) and discusses advantages over use of “chlorinated compounds”:
[0002] Contamination of poultry meat products with various pathogens such as species of Listeria, Escherichia, Salmonella, Campylobacter, and others, is a problem that has existed for many years. While various other microbiocidal materials have been investigated for efficacy, the principal antimicrobial substances used in actual practice in poultry processing operations have been sodium hypochlorite and calcium hypochlorite, largely because of their low cost and ready availability. 
[0003] A need exists for a way of providing more effective microbiocidal control in the processing of poultry than is possible with use of sodium hypochlorite or calcium hypochlorite. 
[0004] This invention is deemed to fulfill this need. It does so efficiently and economically.

On page 12 of the Appeal brief filed 05/04/2022, Appellant provides the reason why no evidence of unexpected properties was provided in the form of a direct or indirect comparison of the claimed invention with the closest prior art. Appellant states that “[t]he experiments presented in McNaughton are not properly comparable to those of the present case because many of the conditions in McNaughton are different than for the experiments presented in the Specification of the present case, as shown in the table below”.

    PNG
    media_image5.png
    184
    493
    media_image5.png
    Greyscale

Examiner noted that McNaughton discloses both spraying and immersion and also refers to Campylobacter ([0002], [0027]).
On pages 12 and 13, Appellant presents data showing similar results when amine oxides are  combined with DBDMH and when amine oxides are combined with PAA (peracetic acid).
On page 13 of the Appeal brief, Appellant presents data of log reduction of Campylobacter when the claimed biocide is combined with different surfactants that are not claimed:

    PNG
    media_image6.png
    275
    585
    media_image6.png
    Greyscale

In response to Appellant arguments regarding the data as presented above, it is noted that it would have been obvious to try and to choose amine oxides and/or betains from the finite number of surfactants listed in Man et al when combining the biocide taught in McNaughton.
On page 14 of the Appeal brief, Appellant presents data of log reduction in various bacteria when peroxyoctanoic acid is combined with C12-15  linear alcohol ethoxylate:

    PNG
    media_image7.png
    271
    670
    media_image7.png
    Greyscale


 In response to this argument, it is noted that none of the prior art references are relied upon as a teaching of peroxyoctanoic acid as a biocide or C12-15  linear alcohol ethoxylate as a surfactant. It is further noted that it would have been obvious to try and to choose amine oxides and/or betains from the finite number of surfactants listed in Man et al when combining the biocide taught in McNaughton.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VERA STULII/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791                                                                                                                                                                                                        
/Michele L Jacobson/Primary Examiner                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.